Citation Nr: 9934549	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1953 to April 
1957.

The issue of service connection for ankylosing spondylitis 
(previously characterized as multiple joint arthritis) was 
denied by decision of the Board in May 1981.  The instant 
appeal arises from a March 1998 rating decision of the 
Columbia, South Carolina Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
ankylosing spondylitis.  

Following the submission of additional evidence, the claim of 
service connection for ankylosing spondylitis was reopened in 
a December 1998 supplemental statement of the case.  While 
the RO considered the veteran's claim for ankylosing 
spondylitis on a de novo basis, the Board is not bound by 
that determination.  In fact, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd No. 95-7058 (U.S. Ct. App. Fed. 
Cir. May 6, 1996).  


FINDINGS OF FACT

1.  The veteran's claim of service connection for ankylosing 
spondylitis was last denied by decision of the Board in May 
1981.

2.  The additional evidence submitted in connection with the 
claim to reopen includes a medical opinion from Dr. Loebl 
which is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the claim.

3.  The veteran's claim of entitlement to service connection 
for ankylosing spondylitis is plausible.


CONCLUSIONS OF LAW

1.  The May 1981 Board decision denying service connection 
for ankylosing spondylitis is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received since the May 1981 Board decision is 
new and material and, thus, the claim of entitlement to 
service connection for ankylosing spondylitis is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
ankylosing spondylitis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran's lower and 
upper extremities and back were clinically evaluated as 
normal on the February 1953 entrance physical examination.  

On the December 1955 separation and reenlistment examination, 
the lower and upper extremities and back were clinically 
evaluated as normal.  

The veteran was hospitalized in September and October 1956 
for acute rheumatic fever.  Arthritis of the midtarsal joint 
of the right foot was found.  Swelling of the right medial 
malleolus in late September 1956 was assessed as probably 
arthritis of rheumatic or gonococcic origin.  On discharge 
from hospitalization, the diagnosis was arthritis of the 
midtarsal joint of the right foot, cause unknown.  

The veteran was hospitalized in December 1956 with a bony 
prominence at the instep of the right foot with some redness 
and heat.  X-rays showed accessory navicular bone, 
bilaterally.  It was opined that the inflammatory reaction 
was probably due to trauma of the accessory bone.  The 
diagnosis was arthritis of the mid-tarsus due to trauma of 
the accessory bone.  

On hospitalization from February to March 1957, bilateral 
accessory tarsal scaphoids were found.  

An April 1957 medical survey board recommended that the 
veteran should be separated from service due to bilateral 
accessory tarsal scaphoids.  

On VA examination in September 1959, the veteran complained 
of foot pain that started in 1956.  He also complained of 
ankle pain.  On examination, there was full range of motion 
of the feet with no evidence of swelling.  There was a 
moderate bony enlargement below and anterior to the interior 
malleolus.  X-rays of the feet did not demonstrate any 
arthritic changes of the metatarsal joints of the right foot.  
The diagnosis was arthritis of the feet not found.  There 
were no complaints, findings or diagnoses regarding 
disability of any other joint.

By rating decision in November 1959, service connection was 
awarded for arthritis of the feet and a noncompensable 
evaluation was assigned.  

Received in February 1979 was a claim of service connection 
for arthritis, particularly of the spine.  

A February 1979 statement from E.W. Camp, M.D., indicates 
that the veteran was only able to flex his neck slightly with 
pain due to arthritis and ankylosing spondylitis.  

A February 1979 statement from E. O. Hentz, M.D., indicates 
that x-rays of the neck were reviewed.  The veteran was 
unable to flex the neck to any degree due to ankylosing 
spondylitis.  He was also being treated for arthritis of the 
spine.

In March 1979, Dr. Camp indicated that the veteran had been 
discharged from service with arthritis of both feet.  His 
arthritis had progressed and was now in the spine and neck.  
The examiner noted that the veteran had ankylosing 
spondylitis.  

Received in March 1979 were VA outpatient records from 
February 1978 to January 1979.  In February 1978, the veteran 
reported that his spine had started to stiffen during the 
past 2 years.  There was mild kyphosis.  Range of neck 
rotation was limited by 40 percent.  The assessment was early 
ankylosing spondylitis.  

In October 1978, the veteran complained of a stiff neck which 
was very painful on the right side.  History included an 
automobile accident 4 years before that resulted in compound 
fractures of the right lower extremity and chest contusions.  
Neck pain that had grown progressively worse was present for 
the past year.  The impression was degenerative joint 
disease, rheumatoid arthritis, or other.  The diagnoses were 
arthritis of the neck and strain arthritis of the neck and 
shoulder.

In a January 1979 notation, the veteran denied having any 
neck injuries associated with the automobile accident.  Neck 
pain and stiffness had progressed to the point that range of 
motion of the neck was very limited.  He also complained of 
some minor low back pain and stiffness that had progressed 
during the last year.  Neurologic examination was normal.  X-
rays of the neck showed old injuries at C5-6, the bridged 
intervertebral disc space between C 5 and 6 was narrowed, C6 
and 7 were fused and there was marked spurring of the 
vertebrae.  X-rays of the thoracic and lumbar segments of the 
spine showed degenerative changes in the lower thoracic and 
upper lumbar areas.  Findings were suggestive of ankylosing 
spondylitis.  Sacroiliac joints on both sides were fused.  
The x-ray impression was ankylosing spondylitis with 
superimposed degenerative changes.  The examiner noted that 
it was felt that the veteran was suffering from ankylosing 
spondylitis that had started approximately one year before.  

An April 1979 VA hospital summary shows that the veteran 
dated the onset of low back pain and stiffness beginning in 
1962 that had progressed gradually to the neck.  The veteran 
denied a history of iritis, conjunctivitis, or skin lesions.  
He did have a positive history of venereal disease including 
probable gonorrhea as well as a chancre which were treated in 
1953.  The discharge diagnoses included ankylosing 
spondylitis.  

An April 1980 VA treatment notation shows continuing 
treatment for ankylosing spondylitis.  

On VA psychiatric examination in June 1980, the veteran 
complained of real bad nerves for the past 5 years that had 
started soon after a bad motorcycle accident in 1974.  The 
diagnosis was atypical anxiety disorder and episodic anxiety 
states by history.

On VA examination in June 1980, a 20-year history of back 
trouble was reported.  The diagnoses were degenerative 
arthritis of the feet, ankylosing spondylitis, hypertension 
by history, and atypical anxiety disorder.

The veteran testified in August 1980 that his neck had 
started giving him trouble about 3 or 4 years before, that he 
had lower back problems but he did not think too much about 
this problem until he was diagnosed with ankylosing 
spondylitis, and that he was receiving Social Security 
Administration disability benefits.  His wife testified that 
the veteran was having low back pain and spasm when she first 
met him in 1959.  

Dr. Camp indicated in a November 1980 statement that the 
veteran had disabling arthritis of the feet while he was in 
the service, and that his arthritic condition continued to 
grow progressively worse and had progressed throughout his 
body until he had become totally and permanently disabled.

Received in February 1981 was a VA hospitalization report 
from May 1958 which shows that the veteran was admitted for 
foot and heel pain.  Past history and system review was non-
contributory except for the present illness.  The diagnoses 
were accessory scaphoids and periostitis, os calcis, right 
and left.  

In a May 1981 Board decision, it was determined that 
arthritis of the spine was first found in 1978 more than 20 
years after service and that the veteran's ankylosing 
spondylitis and arthritis of the spine were not causally 
related to his service connected traumatic arthritis of the 
feet nor were they otherwise related to service.  That 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104(b).  In order to 
reopen this claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the June 1998 statement of the case, it 
did not rely on this test in determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  Accordingly, the citing of this test is 
considered harmless error.

Since the May 1981 Board decision, the additional evidence 
submitted consists of the following.

In August 1997, the veteran indicated that he wanted to 
reopen his claim for multiple joint arthritis.  The veteran 
indicated that this disability had "spread all over" his 
body and had been diagnosed as ankylosing spondylitis.  He 
also noted that he had been exposed to extreme cold and wet 
conditions in Korea.

VA outpatient records from November 1996 to February 1998 
show continuing treatment for ankylosing spondylitis.

A May 1998 statement from a life-long friend of the veteran 
indicates that the veteran started to have severe problems 
with his spine, heels, ankles and feet in 1956, that he was 
hospitalized in service, that he was unable to heal 
completely and was discharged, that he was hospitalized by VA 
in 1958, that his condition had never improved, that his 
health deteriorated during the 1960s and 1970s, that his 
condition rapidly deteriorated beginning in the mid-1970s, 
and that he had been unable to work since 1978.

A March 1998 statement from Joseph Bailey, M.D., (a physician 
associated with the VA and the Medical College of Georgia) 
indicates that the veteran had severe ankylosing spondylitis.  
The veteran related the onset of this disease to 1956 when he 
developed heel and ankle pain.  In the 1960s, he developed 
back and neck pain which lead to severe fixation of the neck 
and generalized disease that was incapacitating and totally 
disabling.  It was opined that everything that could be done 
to accord the veteran compensation for this disease was 
appropriate.

A September 1998 statement from Donald Loebl, M.D., (a 
physician associated with the VAMC, Augusta and the Medical 
College of Georgia) indicates that the veteran had been a 
patient for many years.  He had severe ankylosing spondylitis 
which started while he was in Puerto Rico in 1956.  At that 
time, the veteran developed pain of the heels and ankles 
which was a typical manifestation of ankylosing spondylitis.  
In the 1960s, he developed back and neck pain which had lead 
to fixation of the neck.  

The veteran testified in November 1998 that ankylosing 
spondylitis started during service but physicians at that 
time did not know what the problem was and they just listed 
his condition as arthritis; that he had been seen by Dr. 
Bailey who was his primary treating physician for ankylosing 
spondylitis for almost 20 years; and that Drs. Bailey and 
Loebl dated the onset of ankylosing spondylitis to service.

In the case of Guerrieri v. Brown, 4 Vet. App. 467 (1993), 
the Court held that medical opinions offered by the veteran's 
treating psychiatrist and psychologist were new and material 
to the issue of service connection for a psychiatric 
disability and thus the Board should have reopened the 
veteran's claim.  It was further noted that although 
corroborating statements reached a conclusion previously 
considered by the Board, an additional examination and the 
medical skill underlying a physician's opinion brought new 
significance to the sum total of the evidence.  

In this case, the September 1998 statement from Dr. Loebl, to 
the effect that ankylosing spondylitis is related to service, 
is corroborative of Dr. Camp's November 1980 statement.  
Although this additional statement reaches a conclusion 
considered previously by the Board, this evidence brings 
additional significance to the sum total of the evidence.  
The additional evidence must be considered to fairly decide 
the merits of the claim, and it thereby constitutes new and 
material evidence.  Accordingly, the service connection claim 
for ankylosing spondylitis is reopened.

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection will be granted when the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  In this case, the recent statement from 
Dr. Loebl constitutes plausible competent medical evidence to 
support the veteran's claim that ankylosing spondylitis was 
incurred in service.  Accordingly, the Board finds that the 
veteran's claim is well grounded.

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, was 
considered by the RO on a de novo basis in the December 1998 
supplemental statement of the case, the Board's reopening of 
the claim herein does not raise a Bernard due process issue.  
Moreover, as this case must be remanded to the RO to fulfill 
the duty to assist under 38 U.S.C.A. § 5107(b), the veteran 
will have an additional opportunity to present evidence and 
argument in support of his claim.   


ORDER

The claim of entitlement to service connection for ankylosing 
spondylitis is reopened and well grounded.  To this extent 
only, the benefit sought on appeal is granted.


REMAND

As described in the above decision of the Board, current 
caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  The Board has determined that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for ankylosing spondylitis.  
It was further determined that the instant claim is well 
grounded.  The veteran's claim must be evaluated on the 
merits after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

With regard to a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts.  The Court has held 
that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The RO must obtain copies 
of all treatment records relating to the veteran's ankylosing 
spondylitis to include those from Dr. Loebl. 

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, especially the statement from Dr. 
Loebl, the veteran should be afforded a VA orthopedic 
examination to determine if ankylosing spondylitis is 
attributable to service.

At the veteran's hearing on appeal, he appeared to indicate 
that Dr. Bailey was of the opinion that the veteran's 
ankylosing spondylitis had its onset in service.  The veteran 
should be invited to present such a statement from this 
physician.  Moreover, the veteran has reported that he is in 
receipt of Social Security benefits.  Any administrative 
decision and underlying medical records used to award 
benefits should be obtained.  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
veteran disability benefits.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for ankylosing spondylitis since 
service.  After securing any necessary 
releases, the RO should obtain all 
records that are not already of record to 
include all treatment records from Drs. 
Bailey and Loebl.  Thereafter, all 
records should be permanently associated 
with the claims file.  When contacting 
the veteran, he should be invited to 
submit a medical statement from Dr. 
Bailey to the effect that ankylosing 
spondylitis had its onset in service.

2.  The RO should obtain from the Social 
Security Administration any 
administrative decision and underlying 
medical records used to award the veteran 
disability benefits.

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  Based on a review of the 
medical evidence and the current 
examination, the examiner should provide 
a medical opinion as to whether it is at 
least as likely as not that ankylosing 
spondylitis had its onset in service.  
The answer to this question should be 
formulated using the underlined standard 
of proof.  The reasons and bases for any 
answer should be discussed in full.  It 
would be helpful if the examiner 
indicates why he agrees or disagrees with 
any opinions of record on this same 
matter.

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  If he fails to 
show up for the examination, the letter 
notifying him of the place, date and time 
of the examination and containing the 
veteran's address should be included in 
the claims folder.  They should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

